Citation Nr: 1536930	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-26 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss, prior to June 20, 2011. 

2.  Entitlement to an initial rating higher than 30 percent for bilateral hearing loss, from June 20, 2011.

3.  Entitlement to special monthly compensation based on the need of aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service in the Air Force from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective March 30, 2009.  A timely notice of disagreement was received in January 2010 and a statement of the case was issued in September 2011.  A VA Form 9 was received in October 2011.  

In a September 2011 rating decision, the RO granted an increased evaluation of 30 percent for bilateral hearing loss, effective June 20, 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the increased rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In the VA Form 9 received in October 2011, the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in a May 2012 VA Form 9, the Veteran subsequently requested a Board hearing by videoconference.  In June 2012, the Veteran clarified that he would like to be afforded a videoconference hearing, which was scheduled for July 2014.  See June 2012 Veteran Correspondence; June 2014 Hearing Request.  The Veteran failed to appear for the July 2014 hearing, and provided no explanation for his failure to appear.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to special monthly compensation based on the need of aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 20, 2011, the Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level IV hearing on the right and level V hearing on the left.

2.  From June 20, 2011, the Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level VI hearing on the right and level VI hearing on the left. 


CONCLUSIONS OF LAW

1.  For the period prior to June 20, 2011, the criteria for an initial disability rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  For the period since June 20, 2011, the criteria for an initial disability rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Board notes that the Veteran's claims for increased disability ratings arise from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service private and VA medical records with the claims folder.  The Veteran was afforded VA examinations.  Virtual VA records have been reviewed.

In February 2015, the Board remanded the Veteran's appeal for additional evidentiary development.  Notably, the Board requested the RO to obtain medical records relating to the Veteran's bilateral hearing loss dated after March 2009.  See February 2015 BVA Remand Order, pages 3-4.  In addition, the remand instructions also requested a VA audiological examination.  Id. at 4.  The Veteran's medical records for bilateral hearing loss dated after March 2009 have been obtained and associated with the claims file.  Furthermore, the Veteran was afforded a VA examination in May 2015, and a supplemental statement of the case (SSOC) was furnished by the RO in June 2015.  As such, the Board finds compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

The Veteran seeks entitlement to an initial rating higher than 10 percent for bilateral hearing loss prior to June 20, 2011, and entitlement to a rating higher than 30 percent for bilateral hearing loss from June 20, 2011.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119  (1999). 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Rating Higher Than 10 Percent for Bilateral Hearing Loss Prior to June 20, 2011

Service connection for bilateral hearing loss was established by a September 2009 rating decision, at which time a 10 percent rating was assigned, effective March 30, 2009.  In January 2010, the Veteran submitted a notice of disagreement with the disability evaluation assigned for his bilateral hearing loss.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2015).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

By way of history, the Board observes that service treatment records show audiometric testing revealed normal hearing for VA purposes and hearing acuity on whispered voice testing was normal.

After service, VA treatment records show the Veteran underwent a VA audiological consultation in March 2009.  The graphical representations of the audiometric testing show pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
30
55
50
75
53
LEFT
25
50
65
80
55

Speech recognition scores were noted as 80 percent in the right ear and 72 percent in the left ear.  This corresponds to a numeric designation of "IV" in the right ear and a numeric designation of "V" under Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 10 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  Notably, however, it is unclear from the notations in the report whether the Maryland CNC test was utilized for the speech discrimination test.  The speech recognition scores, however, are similar to scores reported on VA examination in 2009 and 2015.  Thus, the Board does not find it necessary to seek clarification.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2010).  
 
The Veteran was afforded a VA examination through contract with HEARUSA in August 2009.  At this examination, the Veteran reported difficulty understanding speech in a crowded room.  On the authorized audiological evaluation in August 2009, pure tone thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
30
55
55
65
51.25
LEFT
25
50
55
65
48.75

The Veteran's August 2009 audiology examination shows a right ear pure tone threshold average of 51 decibels with speech recognition of 76 percent.  This corresponds to a numeric designation of "IV".  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 49 decibels with speech recognition of 72 percent.  This corresponds to a numeric designation of "IV."  Id.  

Therefore, these combined numeric designations then result in a rating of 10 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  

Additionally, the Veteran's August 2009 examination does not meet the exceptional patterns of hearing impairment established under 38 C.F.R. § 4.86.  

It is presumed that the proper protocol for conducting VA examinations is followed by the conducting examiner.  VA regulation 38 C.F.R. § 4.85 specifically provides that "[e]xaminations will be conducted without the use of hearing aids."  In the January 2010 Notice of Disagreement, the Veteran contends that, during the August 2009 audiological examination, his hearing aids were not taken out to properly test his then-current hearing.  The Board observes that the combined numeric designations from the August 2009 VA examination are similar to the combined numeric designations from the March 2009 VA audiological consult.  Thus, the Board does not find persuasive evidence that would compel the Board to conclude that the audiometric testing conducted on VA examination in August 2009 was not reflective of the Veteran's actual hearing disability. 

The Board has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Furthermore, the Board finds the Veteran's statements to be credible regarding the functional impairment caused by his hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.

Thus, the Veteran is not entitled to an initial rating higher than 10 percent for his bilateral hearing loss prior to June 20, 2011.  

B.  Entitlement to a Rating Higher Than 30 Percent for Bilateral Hearing Loss From June 20, 2011

An increased evaluation for bilateral hearing loss was established by a September 2011 rating decision, at which time a 30 percent rating was assigned, effective June 20, 2011.  

The Veteran was afforded a VA examination in June 2011.  At this time, the examiner stated that the Veteran's hearing loss had significant effects on the Veteran's occupation.  On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
35
55
45
75
52.5
LEFT
20
50
55
75
50

The Veteran's June 2011 audiology examination shows a right ear pure tone threshold average of 53 decibels with speech recognition of 64 percent.  This corresponds to a numeric designation of "VI".  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 50 decibels with speech recognition of 64 percent.  This corresponds to a numeric designation of "VI."  Id.  

Accordingly, these combined numeric designations then result in a rating of 30 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

In addition, the Veteran's June 2011 examination does not meet the exceptional patterns of hearing impairment established under 38 C.F.R. § 4.86.  

The Veteran was also afforded a VA examination in May 2015.  At this time, the examiner stated that the Veteran's hearing loss had significant effects on the Veteran's occupation and his daily life.  The Veteran reported that he can hear sounds, but that he cannot understand what is being said to him.  See May 2015 VA Examination.   

On the authorized audiological evaluation in May 2015, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
35
55
55
75
55
LEFT
25
55
65
85
58

The Veteran's May 2015 audiology examination shows a right ear pure tone threshold average of 55 decibels with speech recognition of 72 percent.  This corresponds to a numeric designation of "V".  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 58 decibels with speech recognition of 72 percent.  This corresponds to a numeric designation of "V."  Id.  

These combined numeric designations then result in a rating of 20 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  

Furthermore, the Veteran's May 2015 examination results do not meet the exceptional patterns of hearing impairment established under 38 C.F.R. § 4.86. 

VA outpatient records and private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

Therefore, the Veteran is not entitled to a rating higher than 30 percent for bilateral hearing loss from June 20, 2011.  In this regard, at no point during the period on appeal does he meet the criteria for a rating higher than 30 percent for his bilateral hearing loss.  

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a higher rating.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.

Furthermore, the Board notes that the Veteran's medical records relating to his bilateral hearing loss dated after June 2011 were examined, but they are deemed to not have an impact upon his ratings.  Therefore, the symptomatology does not meet the criteria for higher evaluations at any time during the period on appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015); see also Fenderson, supra.

Extraschedular Consideration and TDIU Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The May 2015 VA examiner noted that the Veteran's degree of hearing loss did impact ordinary conditions of daily life, including the ability to work.  The Veteran reported difficulty hearing women's voices and also reported that he can hear sounds, but that he cannot understand what is being said to him.  However, the VA examiner and the Veteran did not describe exceptional or unusual features associated with the Veteran's hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is appropriately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended and there is no medical evidence that suggests that his hearing loss alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

Prior to June 20, 2011, entitlement to an initial rating higher than 10 percent for bilateral hearing loss is denied. 

From June 20, 2011, entitlement to a rating higher than 30 percent for bilateral hearing loss is denied.


REMAND

In a February 2015 rating decision, the RO denied entitlement to special monthly compensation based on the need of aid and attendance of another person.  In March 2015, the Veteran filed a Notice of Disagreement as to the denial of this claim.  This constituted a timely Notice of Disagreement initiating an appeal of this additional claim. 38 C.F.R. § 20.201 (2015). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran a SOC pertaining to the issue of entitlement to special monthly compensation based on the need of aid and attendance of another person.   Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this additional claim to the Board.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302, etc. (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


